Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 18, 2019

The Court of Appeals hereby passes the following order:

A19A1804. KEVIN P. BENTLEY v. JOHN T. WILCHER.

      Kevin P. Bentley appeals to this Court from the trial court’s denial of his
petition for habeas corpus relief. Under our Constitution, the Supreme Court has
exclusive appellate jurisdiction over all cases involving habeas corpus. See Ga.
Const. 1983, Art. VI, Sec. VI, Par. III (4). This appeal is therefore TRANSFERRED
to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/18/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.